Exhibit 10.179

 

THIS WARRANT AND THE EQUITY INTERESTS THAT MAY BE PURCHASED HEREUNDER HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE
SECURITIES LAWS OF ANY STATE, AND MAY NOT BE SOLD OR TRANSFERRED, OR OFFERED FOR
SALE OR TRANSFER, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION THEREUNDER OR
PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS THEREOF.

 

TWINLAB CONSOLIDATED HOLDINGS, INC.

 

No. – 2018 – [25] July 27, 2018

 

Warrant

 

This Warrant (the "Warrant") certifies that, for value received, GREAT HARBOR
CAPITAL, LLC, and its permitted transferees, successors and assigns (the
"Holder"), is entitled to purchase from TWINLAB CONSOLIDATED HOLDINGS, INC., a
Nevada corporation (the "Company"), TWO MILLION FIVE HUNDRED THOUSAND
(2,500,000) shares of common stock of the Company (subject to any adjustments
pursuant to Section 3.3) issuable upon the full exercise of this Warrant at the
purchase price of $0.01 per share (the "Exercise Price"), at any time prior to
5:00 P.M. Eastern Time on July 27, 2024 (the "Expiration Date").

 

ARTICLE I

DEFINITIONS

 

SECTION 1.1      Definitions. As used in this Warrant, the following terms shall
have the following meanings:

 

"Applicable Law" means all provisions of laws, statutes, ordinances, rules,
regulations, permits, certificates or orders of any Governmental Authority
applicable to the Person in question or any of its assets or property, and all
judgments, injunctions, orders and decrees of all courts and arbitrators in
proceedings or actions in which the Person in question is a party or by which
any of its assets or properties are bound.

 

"Assignment Form" shall mean the assignment form attached as Annex 2 hereto.

 

"Affiliate" or "Affiliated" means, as applied to (i) any Person, directly or
indirectly, in which such Person holds, beneficially or of record, ten percent
(10%) or more of the equity of voting securities; (ii) any Person that holds, of
record or beneficially, ten percent (10%) or more of the equity or voting
securities of such Person; (iii) any director, officer, partner or individual
holding a similar position in respect of such Person; (iv) as to any natural
Person, any Person related by blood, marriage or adoption and any Person owned
by such Persons, including any spouse, parent, grandparent, aunt, uncle, child,
grandchild, sibling, cousin or in-law of such Person; or (v) any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For the purposes of this definition, "control" (including, with
correlative meanings, the terms "controlling", "controlled by" and "under common
control with"), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

 

 

--------------------------------------------------------------------------------

 

 

"Business Day" means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close.

 

"Company" shall have the meaning set forth in the Preamble.

 

"Current Holder’s Equity Interest" means Two Million Five Hundred Thousand
(2,500,000) shares of common stock of the Company issuable upon the full
exercise of this Warrant, minus any Equity Interest previously issued pursuant
to the exercise of this Warrant.

 

"Delivery Date" shall have the meaning given to such term in Section 3.2.

 

"Equity Interest" shall mean the interest of (i) a shareholder in a corporation,
(ii) a partner (whether general or limited) in a partnership (whether general,
limited or limited liability), (iii) a member in a limited liability company, or
(iv) any other Person having any other form of equity security or ownership
interest in any Person.

 

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute.

 

"Exchange Form" shall mean the exchange form attached as Annex 3 hereto.

 

"Executive Officer" shall mean, with respect to the Company, its Chief Executive
Officer, President, Chief Financial Officer or Chief Operating Officer.

 

"Exercise Form" shall mean the exercise form attached as Annex 1 hereto.

 

"Exercise Price" shall have the meaning set forth in the Preamble.

 

"Expiration Date" shall have the meaning set forth in the Preamble.

 

"GAAP" shall mean generally accepted accounting principles in the United States
as of the relevant date in question, consistently applied.

 

"Governmental Authority" means any arbitrator or any governmental authority,
agency, department, commission, bureau, board, instrumentality, court or
quasi-governmental authority having jurisdiction or supervisory or regulatory
authority over the Company.

 

"Holder" shall have the meaning set forth in the Preamble.

 

"Holder's Equity Interest" shall have the meaning given to such term in Section
3.3.

 

2

--------------------------------------------------------------------------------

 

 

"Person" shall mean any individual, corporation, partnership, limited liability
company, trust, unincorporated organization, or any other form of entity.

 

"Rights Agreement" shall have the meaning given to such term in Section 4.1.

 

"Securities Act" shall mean the Securities Act of 1933, as amended from time to
time, and any successor statute.

 

"Subsidiary" shall mean a corporation or other entity any of whose Equity
Interests having ordinary voting power (other than Equity Interests having such
power only by reason of the happening of a contingency) to elect a majority of
the directors of such corporation, or other Persons performing similar functions
for such entity, are owned, directly or indirectly, by such Person.

 

"Taxes" means all taxes, charges, fees, levies or other assessments, however
denominated and whether imposed by a taxing authority within or without the
United States, including all net income, gross income, gross receipts, sales,
use, ad valorem, goods and services, capital, transfer, franchise, profits,
license, withholding, payroll, employment, employer health, excise, estimated,
severance, stamp, occupation, property or other taxes, custom duties, fees,
assessments or charges of any kind whatsoever, together with any interest and
any penalties, additions to tax or additional amounts imposed by any taxing
authority whether arising before, on or after the date hereof.

 

"Warrant" or "Warrants" shall mean this Warrant.

 

"Warrant Register" shall have the meaning given to such term in Section 2.1.

 

SECTION 1.2      Interpretation. Unless the context of this Warrant clearly
requires otherwise, the masculine, feminine or neuter gender and the singular or
plural number shall be deemed to include the others whenever the context so
requires. Accounting terms used but not otherwise defined herein have the
meanings given to them under GAAP. The terms "include," "includes" and
"including" shall be deemed to be followed by the phrase "without limitation."
The words "hereof," "herein," "hereunder," and similar terms in this Warrant
refer to this Warrant as a whole and not to any particular provision of this
Warrant. References to "Articles", "Sections," "Subsections," "Exhibits,"
"Preamble," "Annexes," and "Schedules" are to articles, sections, subsections,
exhibits, preamble, annexes and schedules, respectively, of this Warrant, unless
otherwise specifically provided. References to "days" and "months" refer to
calendar days and calendar months unless otherwise expressly designated (i.e.,
business days or particular 30-day periods). The captions contained herein are
for convenience only and shall not control or affect the meaning or construction
of any provision of this Warrant. The term "dollars" or "$" means United States
Dollars.

 

ARTICLE II

FORM; EXCHANGE FOR WARRANTS; TRANSFER; TAXES

 

SECTION 2.1      Warrant Register. Each Warrant issued, exchanged or transferred
shall be registered in a warrant register (the "Warrant Register"). The Warrant
Register shall set forth the number of each Warrant, the name and address of the
holder thereof, and the Current Holder’s Equity Interest for which the Warrant
is then exercisable. The Warrant Register will be maintained by the Company and
will be available for inspection by the Holder at the principal office of the
Company or such other location as the Company may designate to the Holder in the
manner set forth in Section 5.1 hereof. The Company shall be entitled to treat
the Holder as the owner in fact thereof for all purposes and shall not be bound
to recognize any equitable or other claim to or interest in such Warrant on the
part of any other Person.

 

3

--------------------------------------------------------------------------------

 

 

SECTION 2.2      Exchange of Warrants for Warrants.

 

(a)     The Holder may exchange this Warrant for another Warrant or Warrants of
like kind and tenor representing in the aggregate the right to purchase the same
Current Holder’s Equity Interest which could be purchased pursuant to the
Warrant being so exchanged. In order to effect an exchange permitted by this
Section 2.2, the Holder shall deliver to the Company such Warrant accompanied by
an Exchange Form in the form attached hereto as Annex 3 signed by the Holder
thereof specifying the number and denominations of Warrants to be issued in such
exchange and the names in which such Warrants are to be issued. Within ten (10)
Business Days of receipt of such a request, the Company shall issue, register
and deliver to the Holder thereof each Warrant to be issued in such exchange.

 

(b)     Upon receipt of evidence reasonably satisfactory to the Company (an
affidavit of the Holder, including indemnification reasonably acceptable to the
Company) of the ownership and the loss, theft, destruction or mutilation of any
Warrant or, in the case of any such mutilation, upon surrender of such Warrant,
the Company shall (at its expense) execute and deliver in lieu of such Warrant a
new Warrant of like kind and tenor representing the same rights represented by
and dated the date of such lost, stolen, destroyed or mutilated Warrant. Any
such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by any Person.

 

(c)     The Company shall pay all Taxes (other than any applicable income or
similar Taxes payable by a Holder of a Warrant) attributable to an exchange of a
Warrant pursuant to this Section 2.2; provided, however, that the Company shall
not be required to pay any Tax which may be payable in respect of any transfer
involved in the issuance of any Warrant in a name other than that of the Holder
of the Warrant being exchanged.

 

SECTION 2.3      Transfer of Warrant.

 

(a)     Subject to Section 2.3(c) hereof, each Warrant and the rights thereunder
may be transferred by the Holder thereof, in whole or in part, by delivering to
the Company such Warrant accompanied by a properly completed Assignment Form in
the form of Annex 2. Within ten (10) Business Days of receipt of such Assignment
Form the Company shall issue, register and deliver to the new Holder, subject to
Section 2.3(c) hereof a new Warrant or Warrants of like kind and tenor
representing in the aggregate the right to purchase the same Current Holder’s
Equity Interest which could be purchased pursuant to the Warrant being
transferred. In all cases of transfer by an attorney, the original power of
attorney, duly approved, or a copy thereof, duly certified, shall be deposited
and remain with the Company. In case of a transfer by executors, administrators,
guardians or other legal representatives, duly authenticated evidence of their
authority shall be produced and may be required to be deposited and remain with
the Company in its discretion.

 

4

--------------------------------------------------------------------------------

 

 

(b)     Each Warrant issued in accordance with this Section 2.3 shall bear the
restrictive legend set forth on the face of this Warrant, unless the Holder or
transferee thereof supplies to the Company an opinion of counsel, reasonably
satisfactory to the Company, that the restrictions described in such legend are
no longer applicable to such Warrant.

 

(c)     The transfer of Warrants and any Equity Interest purchased thereunder
shall be permitted, so long as such transfer is pursuant to a transaction that
complies with, or is exempt from, the provisions of the Securities Act, and the
Company may require an opinion of counsel in form and substance reasonably
satisfactory to it to such effect prior to effecting any transfer of Warrants or
any Equity Interest purchased thereunder.

 

ARTICLE III

EXERCISE OF WARRANT; EXCHANGE FOR EQUITY INTEREST

 

SECTION 3.1      Exercise of Warrants. On any Business Day prior to the
Expiration Date, the Holder may exercise this Warrant, in whole or in part, by
delivering to the Company this Warrant accompanied by a properly completed
Exercise Form in the form of Annex 1 and a check in an aggregate amount equal to
the applicable Exercise Price.

 

SECTION 3.2      Issuance of Equity Interest.

 

(a)     The Company represents and warrants that the authorized Equity Interest
of the Company consists solely of (i) 5,000,000,000 shares of common stock, par
value $0.001 per share, of which 389,247,784 common shares (including treasury
shares of 134,806,051) have been issued and remain outstanding as of the date
hereof and (ii) 500,000,000 shares of preferred stock, none of which preferred
shares have been issued as of the date hereof. The shares of common stock of the
Company issued and outstanding as of the date hereof are duly authorized,
validly issued, fully paid and non-assessable. The delivery to the Holder of
certificates representing the Equity Interest that the Holder purchases pursuant
to the exercise of this Warrant shall grant to the Holder good and valid title
to the Equity Interest represented by such certificate, free and clear of any
and all liens, pledges, security interests, charges or encumbrances of any kind
or nature or any option, warrant or trust having the practical effect of any of
the foregoing.

 

(b)     Immediately upon the exercise of this Warrant in accordance with Section
3.1, the Company (the "Delivery Date") shall issue the Equity Interest that the
Holder has purchased pursuant to such exercise, deliver to the Holder the
certificates representing such Equity Interest and reflect the issuance of such
Equity Interest, which Equity Interest shall be duly authorized, validly issued,
outstanding, fully paid and non-assessable, in the Company’s shareholder records
(maintained by the Company or its duly appointed transfer agent), whereupon the
Holder shall be deemed for all purposes, effective as of the Delivery Date, to
be a holder of record and beneficial owner of the Equity Interest that it has
purchased pursuant to such exercise.

 

5

--------------------------------------------------------------------------------

 

 

(c)     If a Holder shall exercise this Warrant for less than all of the Equity
Interest which could be purchased or received hereunder, the Company shall issue
to the Holder, within five (5) Business Days of the Delivery Date, a new Warrant
of like kind and tenor to this Warrant evidencing the right to purchase the
remaining Equity Interest represented by the Warrant. This Warrant shall be
cancelled upon surrender thereof pursuant to Section 3.1.

 

(d)     The Company shall pay all Taxes (other than any applicable income or
similar Taxes payable by a Holder of a Warrant) attributable to the initial
issuance of any Equity Interest upon the exercise or exchange of this Warrant or
any successor Warrant; provided, however, that the Company shall not be required
to pay any Tax which may be payable in respect of any transfer involved in the
issuance of a successor to this Warrant in a name other than that of the Holder
of the Warrant being exercised or exchanged.

 

(e)     Except as set forth in any document that is un-redacted and publicly
filed with the U.S. Securities and Exchange Commission, neither the Company nor
its Subsidiaries has any liabilities or obligations of any nature (whether
absolute, accrued, contingent or otherwise and whether due or to become due)
which are not fully reflected or reserved against on the balance sheet in
accordance with GAAP, except for liabilities and obligations incurred in the
ordinary course of business and consistent with past practice since the date
thereof.

 

SECTION 3.3      Adjustment of Holder’s Equity Interest and/or Exercise Price.
The Equity Interest issuable upon exercise of this Warrant (such Equity Interest
is referred to herein as the "Holder's Equity Interest") shall be subject to
adjustment from time to time in accordance with this Section 3.3.

 

SECTION 3.3.1      Issuance of Additional Equity Interest; Capital
Reorganization or Capital Reclassifications. If, at any time after the date
hereof, the Equity Interests of the Company shall be changed into or exchanged
for a different number or kind of shares of stock or other securities of the
Company or of another corporation, whether through reorganization,
recapitalization, stock split-up, combination of shares, merger or consolidation
(including, without limitation, any subdivision or combination of Equity
Interest), then in each case the Company shall cause effective provision to be
made so that this Warrant shall, effective as of the effective date of such
event retroactive to the record date, if any, of such event, be exercisable or
exchangeable for the kind and number of equity securities, cash or other
property to which a holder of the Equity Interest deliverable upon exercise or
exchange of this Warrant would have been entitled upon such event and any such
provision shall include adjustments in respect of such securities or other
property that shall be equivalent to the adjustments provided for in this
Warrant with respect to such Warrant.

 

SECTION 3.3.2     Consolidations and Mergers; Dissolution.

 

(a)     If, at any time after the date hereof, the Company shall consolidate
with, merge with or into, or sell all or substantially all of its assets or
property to, another Person, then the Company shall cause effective provision to
be made so that each Warrant shall, effective as of the effective date of such
event retroactive to the record date, if any, of such event, be exercisable or
exchangeable for the kind and number of shares of stock, membership or other
equity interests, other securities, cash or other property to which a holder of
the Equity Interest deliverable upon exercise or exchange of such Warrant would
have been entitled upon such event. The Company shall not consolidate or merge
unless, prior to consummation, the successor corporation (if other than the
Company) assumes the obligations of this paragraph by written instrument
executed and mailed to the Holder at the Holder’s address set forth in Section
5.1. A sale or lease of all or substantially all the assets of the Company for a
consideration (apart from the assumption of obligations) consisting primarily of
securities is a consolidation or merger for the foregoing purposes.

 

6

--------------------------------------------------------------------------------

 

 

(b)     In case a voluntary or involuntary dissolution, liquidation, or winding
up of the Company (other than in connection with a consolidation or merger
covered by subsection (a) above) is at any time proposed, the Company shall give
at least 30 days’ prior written notice to the Holder. Such notice shall contain:
(1) the date on which the transaction is to take place; (2) the record date
(which shall be at least 30 days after the giving of the notice) as of which the
Holder will be entitled to receive distributions as a result of the transaction;
(3) a brief description of the transaction; (4) a brief description of the
distributions to be made to the Holder as a result of the transaction and (5) an
estimate of the fair value of the distributions. On the date of the transaction,
if it actually occurs, this Warrant and all rights hereunder shall terminate.

 

SECTION 3.3.3     Notice; Calculations; Etc. Whenever the Equity Interest
issuable hereunder shall be adjusted as provided in this Section 3.3, the
Company shall provide to the Holder a statement, signed by an Executive Officer,
describing in detail the facts requiring such adjustment and setting forth a
calculation of the Equity Interest applicable to each Warrant after giving
effect to such adjustment. All calculations under this Section 3.3 shall be made
to the nearest one hundredth of a cent or to the nearest one-tenth of a unit, as
the case may be.

 

ARTICLE IV

CERTAIN OTHER RIGHTS

 

SECTION 4.1      Registration Rights.

 

(a)     At any time at which this Warrant or the Equity Interest underlying the
same remains outstanding, upon the request of the Holder, the Company will enter
into a registration rights agreement with Holder (the "Rights Agreement"). Such
Rights Agreement shall provide that beginning on the date hereof, if the Company
is eligible for the use of a registration statement on Form S-3, then the Holder
shall have the right to request an initial registration and thereafter on a
quarterly basis after such initial registration shall have been declared
effective by the U.S. Securities and Exchange Commission, registration of its
Equity Interests on Form S-3 or any similar short-form registration (each, a
"Demand Registration"). The Rights Agreement will provide that each request for
a Demand Registration shall specify the approximate number of Equity Interests
requested to be registered and that the Company shall cause a registration
statement on Form S-3 (or any successor form) to be filed within twenty (20)
days after the date on which the initial request is given and shall use its
reasonable best efforts to cause such Registration Statement to be declared
effective by the Commission as soon as practicable thereafter. The Rights
Agreement will provide that the Company may postpone for up to ninety (90) days
the filing or effectiveness of a registration statement for a Demand
Registration if the Company determines in its reasonable good faith judgment
that such Demand Registration would (i) materially interfere with a significant
acquisition, corporate reorganization or other similar transaction involving the
Company; (ii) require premature disclosure of material information that the
Company has a bona fide business purpose for preserving as confidential; or
(iii) render the Company unable to comply with requirements under the Securities
Act or Exchange Act. The Rights Agreement shall contain such other terms and
conditions applicable to the Holder no less favorable to the Holder than
registration rights made available to any other holder of any Equity Interest or
other equity security of the Company.

 

7

--------------------------------------------------------------------------------

 

 

(b)     The rights to cause the Company to register Equity Interests pursuant
hereto may be assigned (but only with all related obligations) by the Holder in
a Qualified Assignment; provided, that, (i) the Company is, upon or within a
reasonable time after such transfer, furnished with written notice of the name
and address of such transferee and the securities with respect to which such
registration rights are being assigned, (ii) such transferee or assignee agrees
in writing to be bound by and subject to the terms and conditions of this
Warrant, (iii) such assignment shall be effective only if immediately following
such transfer the further disposition of such securities by transferee or
assignee is restricted under the Securities Act, and (iv) such assignment shall
be effective only if immediately following such transfer such Equity Interests
continue to be Equity Interests of the Company.

 

SECTION 4.2 Reservation of Underlying Shares.

 

(a)     The Company covenants at all times to reserve and keep available out of
its authorized shares of Common Stock, free from preemptive rights, solely for
the purpose of issue upon exercise of the Warrant as herein provided, the
maximum number of shares of Common Stock as shall then be issuable upon the
exercise of this Warrant. 

 

(b)     The Company covenants that all shares of Common Stock issued upon
exercise of the Warrant which shall be so issuable shall, when issued, be duly
and validly issued and fully paid and non-assessable, free from all taxes, liens
and charges with respect to the purchase and the issuance of the shares, and
shall not have any legend or restrictions on resale, except as required by the
Rights Agreement or hereby.

 

ARTICLE V

MISCELLANEOUS

 

SECTION 5.1      Notices. Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given shall be
in writing and shall be made by electronic mail, personal service, facsimile or
reputable courier service:

 

 

(a)

If to the Company, to:

 

Twinlab Consolidated Holdings, Inc.

4800 T-Rex Avenue, Suite 305

Boca Raton, FL 33431

Attention: Alan S. Gever, Chief Financial Officer

e-mail: agever@twinlab.com

 

8

--------------------------------------------------------------------------------

 

 

With a copy to:

 

Ackerman LLP

Three Brickell City Centre

98 Southeast Seventh Street

Miami, FL 33131

Attention: Esther Moreno, Esq.

 

 

(b)

If to the Holder, to:

 

Great Harbor Capital, LLC

3133 Orchard Vista Drive SE

Grand Rapids, MI 49546

Attention: Mark J. Bugge, Secretary

Facsimile: (616) 808-2721

e-mail: Mark.Bugge@vaegr.com

 

With a copy to:

 

Honigman Miller Schwartz and Cohn LLP

315 East Eisenhower Parkway

Suite 100

Ann Arbor, MI 48108-3330

Attention: Barbara Kaye, Esq.

Facsimile: (734) 418-4261

E-mail: bkaye@honigman.com

 

Unless otherwise specifically provided herein, any notice or other communication
shall be deemed to have been given when delivered in person or by courier
service, upon receipt of electronic mail or upon receipt of facsimile.

 

SECTION 5.2      No Voting Rights: Limitations of Liability. This Warrant shall
not entitle the holder thereof to any voting rights or, except as otherwise
provided or referenced herein, other rights of an equity owner of the Company.
No provision hereof, in the absence of affirmative action by the Holder to
purchase its Equity Interest, and no enumeration herein of the rights or
privileges of the Holder shall give rise to any liability of the Holder for the
Exercise Price of the Equity Interest acquirable by exercise hereunder or as a
stockholder of the Company.

 

SECTION 5.3      Amendments and Waivers. Any provision of this Warrant may be
amended or waived, but only pursuant to a written agreement signed by the
Company and the Holder.

 

SECTION 5.4      Severability. If any provision of this Warrant shall be held to
be invalid or unenforceable, such invalidity or unenforceability shall attach
only to such provision and shall not in any way affect or render invalid or
unenforceable any other provision of this Agreement, and such provision shall be
deemed to be restated to reflect the parties' original intentions as nearly as
possible in accordance with Applicable Law(s).

 

9

--------------------------------------------------------------------------------

 

 

SECTION 5.5      Specific Performance. The Holder shall have the right to
specific performance by the Company of the provisions of this Warrant, in
addition to any other remedies it may have at law or in equity. The Company
hereby irrevocably waives, to the extent that it may do so under Applicable Law,
any defense based on the adequacy of a remedy at law which may be asserted as a
bar to the remedy of specific performance in any action brought against the
Company for specific performance of this Warrant by the Holder.

 

SECTION 5.6      Binding Effect. This Warrant shall be binding upon and inure to
the benefit of the Company, the Holder and their respective successors and
assigns.

 

SECTION 5.7      Counterparts. This Warrant may be executed in several
counterparts, and/or by the execution of counterpart signature pages that may be
attached to one or more counterparts of this Warrant, and all so executed shall
constitute one agreement binding on all of the parties hereto, notwithstanding
that all of the parties hereto are not signatory to the original or the same
counterpart. In addition, any counterpart signature page may be executed by any
party wherever such party is located, and may be delivered by telephone
facsimile or by electronic mail in PDF format, and any such transmitted
signature pages may be attached to one or more counterparts of this Warrant, and
such faxed or sent by electronic mail signature(s) shall have the same force and
effect, and be as binding, as if original signatures had been executed and
delivered in person.

 

SECTION 5.8      Entire Agreement. This Warrant, together with the other
documents and instruments entered into by the parties thereto in connection
therewith, constitute the entire understanding among the parties hereto with
respect to the subject matter hereof and supersedes any prior agreements,
written or oral, with respect to the subject matter hereof.

 

SECTION 5.9      Governing law. THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED
UNDER THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF
LAWS RULES AND PRINCIPLES. THE PARTIES HEREBY EXPRESSLY AND IRREVOCABLY SUBMIT
TO THE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN NEW YORK COUNTY,
NEW YORK FOR THE PURPOSE OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS WARRANT, AND IRREVOCABLY AGREE TO BE BOUND BY
ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION. THE PARTIES
HEREBY EXPRESSLY AND IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION WHICH THEY MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE
OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM
THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE
EXTENT THAT ANY PARTY HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR
OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE PARTY HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS WARRANT.

 

10

--------------------------------------------------------------------------------

 

 

SECTION 5.10      Expenses. The Company will promptly (and in any event within
thirty (30) days of receiving any statement or invoice therefor) pay all
reasonable fees, expenses and costs relating hereto, including, but not limited
to, (i) the cost of reproducing this Warrant, (ii) the fees and disbursements of
counsel to the Holder in preparing this Warrant, (iii) all transfer, stamp,
documentary or other similar Taxes, assessments or charges levied by any
governmental or revenue authority in respect hereof or any other document
referred to herein, (iv) fees and expenses (including, without limitation,
reasonable attorneys' fees) incurred in respect of the enforcement by the Holder
of the rights granted to the Holder under this Warrant, and (v) the expenses
relating to the consideration, negotiation, preparation or execution of any
amendments, waivers or consents requested by the Company pursuant to the
provisions hereof, whether or not any such amendments, waivers or consents are
executed.

 

SECTION 5.11      Attorneys' Fees. In any action or proceeding brought by a
party to enforce any provision of this Warrant, the prevailing party shall be
entitled to recover the reasonable costs and expenses incurred by it or him in
connection therewith (including reasonable attorneys’ and paralegals’ fees and
costs incurred before and at any trial or arbitration and at all appellate
levels), as well as all other relief granted or awarded in such action or other
proceeding.

 

SECTION 5.12      Filings. The Company shall, at its own expense, promptly
execute and deliver, or cause to be executed and delivered, to the Holder all
applications, certificates, instruments and all other documents and papers that
the Holder may reasonably request in connection with the obtaining of any
consent, approval, qualification, or authorization of any Federal, provincial,
state or local government (or any agency or commission thereof) necessary or
appropriate in connection with, or for the effective exercise of, the Warrant
(and/or any successor Warrant(s) hereto).

 

SECTION 5.13      Other Transactions. Nothing contained herein shall preclude
the Holder from engaging in any transaction, in addition to those contemplated
by this Warrant with the Company or any of its Affiliates in which the Company
or such Affiliate is not restricted hereby from engaging with any other Person.

 

SECTION 5.14      Waiver of Jury Trial. THE HOLDER AND THE COMPANY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS WARRANT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE HOLDER OR THE
COMPANY. THE COMPANY ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND
SUFFICIENT CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE HOLDER ENTERING INTO THIS WARRANT.

 

11

--------------------------------------------------------------------------------

 

 

SECTION 5.15      Headings. Section titles and captions contained in this
Warrant are inserted only as a matter of convenience and for reference. The
titles and captions in no way define, limit, extend or describe the scope of
this Warrant or the intent of any provision hereof.

 

SECTION 5.16      No Third-Party Beneficiaries. This Warrant is for the sole
benefit of the Company and the Holder and their respective successors and, in
the case of the Holder, permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever, under or by reason
of this Warrant.

 

[Remainder of page intentionally left blank; signatures on following page]

 

12

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Warrant to be duly executed
and delivered by an authorized officer, all as of the date and year first above
written.

 

 

TWINLAB CONSOLIDATED HOLDINGS, INC.,

a Nevada corporation

          By: /s/Anthony Zolezzi   Name: Anthony Zolezzi   Title:   Chief
Executive Officer

  

 

Signature Page to Warrant – 2018 – [25]

 

 

13

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGED AND AGREED:

 

GREAT HARBOR CAPITAL, LLC,

a Delaware limited liability company

 

 

 

By:   /s/ Mark Bugge

Name: Mark J. Bugge

Title: Secretary

 

 

Signature Page to Warrant – 2018 – [25]

 

 

14

--------------------------------------------------------------------------------

 

 

ANNEX 1

 

 

ELECTION TO EXERCISE FORM

 

(To Be Executed By the Holder of This Warrant

 

In Order to Exercise This Warrant)

 

The undersigned hereby irrevocably elects to exercise the right covered by this
Warrant to purchase ____________________ of the Equity Interest of TWINLAB
CONSOLIDATED HOLDINGS, INC., a Nevada corporation, according to the conditions
hereof and herewith makes payment in full of the Exercise Price with respect to
such Equity Interest.

 

 

 

        Signature                             Address  

 

 

Dated:    

 

 

--------------------------------------------------------------------------------

 

 

ANNEX 2

 

 

ASSIGNMENT FORM

 

(To Be Executed by the Holder of This Warrant

 

In Order to Assign This Warrant)

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_____________________________ this Warrant and all rights evidenced thereby and
does irrevocably constitute and appoint ___________________, attorney, to
transfer the said Warrant on the books of TWINLAB CONSOLIDATED HOLDINGS, INC., a
Nevada corporation.

 

        Signature                             Address  

 

 

Dated:    

 

 

--------------------------------------------------------------------------------

 

 

ANNEX 3

 

 

EXCHANGE FORM

 

(To Be Executed by the Holder of This Warrant

 

In Order to Exchange and Assign This Warrant)

 

The undersigned hereby irrevocably elects to exchange this Warrant to purchase
________________, of the Equity Interest of TWINLAB CONSOLIDATED HOLDINGS, INC.,
a Nevada corporation, for ___________ Warrants to purchase the Equity Interest
of TWINLAB CONSOLIDATED HOLDINGS, INC., a Nevada corporation, set forth below to
the Persons named and hereby sells, assigns and transfers unto such Persons that
portion of this Warrant represented by such new Warrants and all rights
evidenced thereby and does irrevocably constitute and appoint
____________________, attorney, to exchange and transfer this Warrant as
aforesaid on the books of TWINLAB CONSOLIDATED HOLDINGS, INC., a Nevada
corporation.

 

Equity Interest   Assignee                                                      
Signature  

                              

              Address  

  

 

FOR USE BY THE COMPANY ONLY:

 

This Warrant No. __ cancelled (or transferred or exchanged) this ________ day of
_____________, ____________ of the Equity Interest of TWINLAB CONSOLIDATED
HOLDINGS, INC., a Nevada corporation, issued therefor in the name of ____
___________ Warrant No. ___ for ________, of the Equity Interest of TWINLAB
CONSOLIDATED HOLDINGS, INC., a Nevada corporation, in the name of
_________________________.

 

 

Dated:    

 